      Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 1 of 25




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA

 REGINALD ROBERT                                                     CIVIL ACTION


 VERSUS                                                              NO. 18-11632


 JAMIE MAURICE, et al.                                               SECTION: “G”(4)


                                        ORDER AND REASONS

       Before the Court is Defendants Jamie Maurice (“Maurice”) and Knight Transportation,

Inc.’s (“Knight Transportation”) (collectively, “Defendants”) “Omnibus Motion to in Limine.” 1

In the motion, Defendants move the Court to issue an Order excluding fourteen various categories

of evidence.2 Plaintiff Reginald Robert (“Plaintiff”) opposes the motion. 3 Oral argument was held

on the motion via video conference on July 15, 2020 at 10:00 a.m. 4 Considering the motion, the

memoranda in support and in opposition, the record, and the applicable law, the Court grants the

motion in part and denies it in part.

                                            I. Background

       On November 27, 2018, Plaintiff filed a complaint against Defendants Maurice and

Knight Transportation in this Court, seeking recovery for injuries and property damage Plaintiff

allegedly sustained in a motor vehicle collision. 5 According to the Complaint, on August 9, 2017,

Plaintiff was allegedly operating a vehicle on US 90 while an 18-wheeler driven by Maurice was


       1
           Rec. Doc. 107.
       2
           Rec. Doc. 108.
       3
           Rec. Doc. 104-1 at 6.
       4
           Rec. Doc. 130.
       5
           Rec. Doc. 1.

                                                  1
      Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 2 of 25




attempting to merge onto US 90 from the onramp.6 Plaintiff alleges that Maurice negligently

failed to keep a proper lookout and abruptly merged into the third lane of US 90 where the

Plaintiff was traveling, causing a collision between the two vehicles. 7 Plaintiff alleges that the

vehicle being driven by Maurice was owned by Knight Transportation, and that Maurice was

within the course and scope of his employment with Knight Transportation, when he collided

with the vehicle containing Plaintiff. 8 Accordingly, Plaintiff brings a negligence claim agains t

Maurice and Knight Transportation, under the doctrine of respondeat superior. 9

       On September 26, 2019, this Court granted Defendants’ Motion for Partial Summary

Judgment.10 As a result, Plaintiff’s cause of action alleging the direct negligence of Knight

Transportation in the form of negligent entrustment, negligent hiring, training and supervision

was dismissed, with prejudice. 11 The Court’s order did not affect Plaintiff’s remaining cause of

action against Maurice for negligence and Knight Transportation for vicarious liability for the

alleged actions of Maurice. 12 On April 15, 2020, the Court denied Plaintiff’s Motion to Strike

and/or Dismiss Under FRCP 12(b)(6) Defendant’s Listed Defense of ‘Intentional Acts’ of the

Plaintiff as untimely filed.13 Also on April 15, 2020, the Court denied Plaintiff’s Motion for

Partial Summary Judgment on Medical Causation as untimely filed.14 Due to the COVID-19


       6
           Id. at 3.
       7
           Id.
       8
           Id.
       9
           Id. at 5.
       10
            Rec. Doc. 26.
       11
            Id.
       12
            Id.
       13
            Rec. Doc. 99.
       14
            Rec. Doc. 100.

                                                 2
      Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 3 of 25




pandemic, the Court continued the trial to April 26, 2021. 15

        On May 12, 2020, Defendants filed the instant “Omnibus Motion to in Limine.”16 On May

26, 2020, Plaintiff filed an opposition to the instant motion. 17 On June 1, 2020, with leave of

Court, Defendants filed a reply brief.18 On July 15, 2020, with leave of Court, Plaintiff filed a

sur-reply brief.19 Oral argument was held on the motion via video conference on July 15, 2020 at

10:00 a.m.20

                                        II. Parties’ Arguments

A.    Defendants’ Arguments in Support of the Motion

      Defendants move the Court to exclude the introduction of fourteen various categories of

evidence.21

      1.            Financial Positions of the Parties

      First, Defendants argue the Court should exclude any argument about or any reference to

the relative financial positions of Defendants and Plaintiff. 22 Defendants contend that this

evidence is irrelevant and unfairly prejudicial. 23




        15
             Rec. Doc. 101.
        16
             Rec. Doc. 107.
        17
             Rec. Doc. 108.
        18
             Rec. Doc. 118.
        19
             Rec. Doc. 129.
        20
             Rec. Doc. 130.
        21
             Rec. Doc. 108.
        22
             Rec. Doc. 108-1 at 3.
        23
             Id. at 3–4.

                                                      3
      Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 4 of 25




      2.            Lay Testimony Regarding Physical Condition of Plaintiff

      Second, Defendants assert the Court should exclude any lay evidence or lay testimony

regarding the physical condition or work capacity of Plaintiff.24 Defendants contend that lay

witnesses are incompetent to testify to matters of a medical nature and such testimony is

hearsay.25

      3.            Payment of Property Damage

      Third, Defendants contend the Court should exclude any evidence or testimony related to

Defendants’ payment of property damage concerning the Toyota Tundra driven by Plaintiff at the

time of the accident. 26 Defendants argue evidence of this payment should be excluded under

Federal Rule of Evidence 408. 27

      4.            Future Damages not Reduced to Present Value

      Fourth, Defendants argue the Court should exclude any evidence of Plaintiff’s future

damages unless reduced to present value. 28

      5.            Punitive or Exemplary Damages

      Fifth, Defendants assert the Court should exclude any reference to punitive or exemplary

damages because such damages are not available in this matter.29




       24
            Id. at 4.
       25
            Id.
       26
            Id. at 5.
       27
            Id.
       28
            Id. at 6.
       29
            Id.

                                                 4
      Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 5 of 25




      6.             Unrelated Claims or Lawsuits

      Sixth, Defendants contend the Court should exclude evidence of any unrelated claims or

lawsuits involving Defendants. 30 Defendants assert that a party seeking to introduce evidence of

other complaints or claims must establish a substantial similarity between the cases. 31 Absent

such a predicate, Defendants argue such evidence is irrelevant and unfairly prejudicial. 32

      7.             Settlement Negotiations

      Seventh, Defendants argue the Court should exclude any mention, direct or indirect, of the

fact of settlement negotiations and/or their content. 33 Defendants argue such evidence is irrelevant

and unfairly prejudicial. 34

      8.             Mention of Financial Hardship of Plaintiff

      Eighth, Defendants assert the Court should exclude any mention that Plaintiff is under

financial hardship. 35 Defendants argue such evidence is irrelevant and unfairly prejudicial. 36

      9.             Lay Testimony Regarding Information Provided to Plaintiff by a Doctor

      Ninth, Defendants contend the Court should exclude any testimony regarding what Plaintiff

has been told by any doctor or other medical witness about his physical and medical condition

except for such statements coming from the doctors themselves. 37 Defendants assert that any other


        30
             Id.
        31
             Id.
        32
             Id. at 7.
        33
             Id.
        34
             Id.
        35
             Id.
        36
             Id.
        37
             Id.

                                                    5
      Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 6 of 25




testimony on this issue would be hearsay. 38

      10.            Conscience of the Community or Golden Rule Arguments

      Tenth, Defendants move the Court to exclude any improper argument that the jury is the

conscience of the community or similar “Golden Rule” arguments. 39 Defendants argue such

evidence is irrelevant and unfairly prejudicial. 40

      11.            Health Problems or Medical Conditions Plaintiff May Incur in the Future

      Eleventh, Defendants argue the Court should exclude evidence regarding health problems

or medical conditions Plaintiff may incur in the future. 41 Defendants assert such evidence is the

province of a medical expert. 42

      12.            Prior Motions or Rulings Regarding Exclusion of Evidence or Testimony

      Twelfth, Defendants assert the Court should exclude reference to prior motions or rulings

regarding exclusions of evidence or testimony. 43

      13.            Reference to Absent or Probable Witnesses

      Thirteenth, Defendants contend the Court should exclude reference to absent or probable

witnesses.44

      14.            Testimony from Passengers Pertaining to Injuries Sustained

      Fourteenth, Defendants move the Court to exclude opinions or arguments by the passengers


        38
             Id.
        39
             Id. at 8.
        40
             Id.
        41
             Id.
        42
             Id. at 9.
        43
             Id.
        44
             Id.

                                                      6
      Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 7 of 25




in Plaintiff’s vehicle pertaining to injuries sustained following the accident.45 Defendants assert

that lay witnesses are incompetent to testify to matters of a medical nature and such testimony is

hearsay.46

B.    Plaintiff’s Arguments in Opposition to the Motion

      Plaintiff does not oppose Defendants’ motion to the extent it seeks to exclude the following

categories of evidence: (1) any argument about or any reference to the relative financial positions

of Defendants and Plaintiff; (4) Plaintiff’s future damages unless reduced to present value; (5)

reference to punitive or exemplary damages; and (8) any mention Plaintiff is under financial

hardship.47 Plaintiff opposes the motion in limine to the extent it seeks to exclude the other

categories of evidence. 48

      2.            Lay Testimony Regarding Physical Condition of Plaintiff

      To the extent Defendants seek to exclude any lay evidence or lay testimony regarding the

physical condition or work capacity of Plaintiff, Plaintiff asserts that a lay witness may offer

testimony that is rationally based on his or her perception, helpful to determining a fact in issue,

and not based on specialized knowledge. 49 Plaintiff asserts that a lay witness may present lay

testimony to corroborate medical evidence. 50




       45
            Id. at 10.
       46
            Id.
       47
            Rec. Doc. 109 at 2.
       48
            Id. at 2–11.
       49
            Id. at 3–4.
       50
            Id. at 4.

                                                 7
      Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 8 of 25




      3.             Payment of Property Damage

      Next, Plaintiff argues that the Court should not exclude any evidence or testimony related

to Defendants’ payment of property damage concerning the Toyota Tundra driven by Plaintiff at

the time of the accident.51 Plaintiff contends that the rule excluding evidence relating to

compromise negotiations operates to exclude such testimony only on the issues of the amount or

the validity of the claim which is the subject of the compromise.52 Plaintiff asserts that such

evidence can be admitted for another purpose. 53 Here, Plaintiff argues that the evidence is

admissible to contradict Defendants’ assertion that Plaintiff intentionally caused the accident. 54

      6.             Unrelated Claims or Lawsuits

      To the extent Defendants seek to exclude evidence of any unrelated claims or lawsuits

involving Defendants, Plaintiff concedes that such evidence is generally inadmissible . 55

However, if the accidents involve similar incidents involving the driver, Plaintiff asserts that the

evidence may be admissible. 56 Therefore, Plaintiff requests that the Court leave this issue open

for consideration.57

      7.             Settlement Negotiations

      Plaintiff argues that the Court should not exclude evidence regarding settlement




        51
             Id. at 5.
        52
             Id.
        53
             Id.
        54
             Id. at 6.
        55
             Id. at 2.
        56
             Id.
        57
             Id.

                                                    8
      Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 9 of 25




negotiations.58 Plaintiff contends that the rule excluding evidence relating to compromise

negotiations operates to exclude such testimony only on the issues of the amount or the validity

of the claim which is the subject of the compromise. 59 Plaintiff asserts that such evidence can be

admitted for another purpose. 60 Here, Plaintiff argues that the evidence is admissible to contradict

Defendants’ assertion that Plaintiff intentionally caused the accident. 61

      9.            Lay Testimony Regarding Information Provided to Plaintiff by a Doctor

      To the extent Defendants seek to exclude any testimony regarding what Plaintiff has been

told by any doctor or other medical witness about his physical and medical condition except for

such statements coming from the doctors themselves, Plaintiff asserts that a lay witness may offer

testimony that is rationally based on his or her perception, helpful to determining a fact in issue,

and not based on specialized knowledge. 62 Plaintiff asserts that a lay witness may present lay

testimony to corroborate medical evidence. 63

      10.           Conscience of the Community or Golden Rule Arguments

      To the extent Defendants seek to exclude any “Golden Rule” arguments, Plaintiff asserts

that such arguments are permissible on the ultimate question of liability.64

      11.           Health Problems or Medical Conditions Plaintiff May Incur in the Future

      Next, Plaintiff contends the Court should not exclude evidence regarding health problems


       58
            Id. at 4.
       59
            Id. at 5.
       60
            Id.
       61
            Id. at 6.
       62
            Id. at 3–4.
       63
            Id. at 4.
       64
            Id. at 7 (citing Stokes v. Delcambre, 710 F. 2d 1120, 1128 (5th Cir. 1983)).

                                                          9
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 10 of 25




or medical conditions Plaintiff may incur in the future. 65 Plaintiff asserts that a lay witness may

present lay testimony to corroborate medical evidence. 66

      12.            Prior Motions or Rulings Regarding Exclusion of Evidence or Testimony

      To the extent Defendants seek to exclude reference to prior motions or rulings regarding

exclusions of evidence or testimony, Plaintiff asserts this request is too vague and should be left

open to be decided at trial.67

      13.            Reference to Absent or Probable Witnesses

      To the extent Defendants seek to exclude reference to absent or probable witnesses, Plaintiff

contends this evidence may be admitted if Defendants are aware of a witness possessing relevant

information but choose not to present the testimony of that witness.68

      14.            Testimony from Passengers Pertaining to Injuries Sustained

      Finally, Plaintiff argues that the passengers in Plaintiff’s vehicle may testify to injuries

sustained following the accident. 69 Plaintiff asserts that a lay witness may offer testimony that is

rationally based on his or her perception, helpful to determining a fact in issue, and not based on

specialized knowledge. 70

C.    Defendants’ Arguments in Further Support of the Motion in Limine

      In the reply brief, Defendants provide additional arguments as to why certain categories of




        65
             Id. at 8.
        66
             Id. at 9.
        67
             Id. at 2.
        68
             Id. at 2–3.
        69
             Id. at 10.
        70
             Id.

                                                 10
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 11 of 25




evidence should be excluded. 71

      2.            Lay Testimony Regarding Physical Condition of Plaintiff

      Defendants assert that Plaintiff must establish opinion testimony as a predicate of any lay

comment on any medical evidence.72 Defendants contend that “[l]ay witness testimony

concerning medical evidence cannot ‘complement and corroborate’ medical evidence if the

medical evidence and testimony does not come first.”73

      3.            Payment of Property Damage

      Defendants contend that Plaintiff cannot present evidence of the payment made for the

property damage to the vehicle. 74 Defendants assert that “[r]efuting the affirmative defense of

Plaintiff’s intentionally causing the alleged accident is an attempt to show Plaintiff’s claim is

valid.”75 Defendants argue that this is expressly prohibited by Federal Rule of Evidence 408. 76

      6.            Unrelated Claims or Lawsuits

      Defendants assert that evidence of other claims or accidents should be excluded because

Plaintiff presents no evidence of any substantially similar claims or accidents. 77

      7.            Payment of Property Damage

      Defendants contend that Plaintiff cannot present evidence of settlement negotiations. 78


       71
            Rec. Doc. 118.
       72
            Id. at 4.
       73
            Id.
       74
            Id. at 5–6.
       75
            Id. at 6.
       76
            Id.
       77
            Id. at 1.
       78
            Id. at 5–6.

                                                   11
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 12 of 25




Defendants assert that “[r]efuting the affirmative defense of Plaintiff’s intentionally causing the

alleged accident is an attempt to show Plaintiff’s claim is valid.” 79 Defendants argue that this is

expressly prohibited by Federal Rule of Evidence 408. 80

      10.           Conscience of the Community or Golden Rule Arguments

      Defendants argue that any conscience of the community or similar “Golden Rule”

arguments are inadmissible. 81 Defendants assert that the case Plaintiff cites to the contrary was

incorrectly decided. 82 Furthermore, even if that case is correct, Defendants assert that the Court

should exclude such arguments to the extent they are related to damages. 83

      11.           Health Problems or Medical Conditions Plaintiff May Incur in the Future

      Defendants assert that Plaintiff should not be allowed to present evidence of medical

conditions he believes he may incur in the future without first presenting medical testimony to

show what conditions he may develop, to a reasonable degree of medical certainty. 84

      12.           Prior Motions or Rulings Regarding Exclusion of Evidence or Testimony

      Next, Defendants argue that the Court should exclude argument or evidence concerning

rulings on pretrial evidentiary motions, regardless of their substance.85

      13.           Reference to Absent or Probable Witnesses

      Defendants assert that the Court should prevent both parties from attempting to invoke the


       79
            Id. at 6.
       80
            Id.
       81
            Id. at 8.
       82
            Id.
       83
            Id.
       84
            Id.
       85
            Id. at 2.

                                                 12
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 13 of 25




uncalled witness rule or from referencing any evidence or testimony not offered in court. 86

      14.            Testimony from Passengers Pertaining to Injuries Sustained

      Defendants assert that testimony from passengers pertaining to injuries sustained is not

admissible without first providing the foundational predicate from a medical doctor.87 Defendants

argue that Plaintiff has not named a medical doctor to provide testimony regarding the medical

conditions of the passengers. 88 Furthermore, Defendants contend that allowing the passengers to

testify about their alleged damages will inevitably imply they settled their claims. 89

D.    Plaintiff’s Arguments Made in the Sur-Reply

      In the sur-reply, Plaintiff again argues that lay testimony by Plaintiff regarding his medical

condition should be admitted. 90 Additionally, Plaintiff asserts that the Court should not exclude

evidence or testimony related to Defendants’ payment for property damage to the Toyota

Tundra.91 Plaintiff contends that this evidence should be admitted to refute Defendants’

affirmative defense that Plaintiff staged the accident. 92 According to Plaintiff, “[t]he very fact that

Defendant paid this claim months later directly contradicts Defendant’s contention that their

Affirmative Defense that Plaintiff committed an ‘intentional act’ in causing this accident which

Defendant claims they knew based on ‘firsthand impressions.’” 93 Finally, Plaintiff contends that


        86
             Id. at 3–4.
        87
             Id. at 9.
        88
             Id.
        89
             Id.
        90
             Rec. Doc. 129 at 1.
        91
             Id. at 2.
        92
             Id. at 3.
        93
             Id. at 5.

                                                  13
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 14 of 25




the Court should not exclude opinion testimony by the passengers in the vehicle about their

injuries sustained during the accident. 94

                                               III. Legal Standard

A.    Relevancy and Prejudice

      Federal Rule of Evidence 401 provides that evidence is relevant if: “(a) it has any tendency

to make a fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” Under Federal Rule of Evidence 402, relevant evidence

is admissible unless the United States Constitution, a federal statute, the Federal Rules of

Evidence or other rules prescribed by the Supreme Court provide otherwise. Pursuant to Federal

Rule of Evidence 403, “the court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing

the issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” The Fifth Circuit instructs that “[t]he exclusion of evidence under Rule 403 should

occur only sparingly[.]” 95 “Relevant evidence is inherently prejudicial; but it is only unfair

prejudice, substantially outweighing probative value, which permits exclusion of relevant matter

under Rule 403.” 96

B.      Hearsay

      Under the Federal Rules of Evidence, hearsay is defined as “a statement that: (1) the

declarant does not make while testifying at the current trial or hearing; and (2) a party offers in




        94
             Id. at 6.
        95
             United States v. Pace, 10 F.3d 1106, 1115 (5th Cir. 1993), cert. denied, 511 U.S. 1149 (1994).
        96
          Id. at 1115–16 (quoting United States v. McRae, 593 F.2d 700, 707 (5th Cir.), cert. denied, 444 U.S. 862
        (1979)).

                                                          14
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 15 of 25




evidence to prove the truth of the matter asserted in the statement.” 97 Hearsay is not admissible

unless a federal statute, the Federal Rules of Evidence, or “other rules prescribed by the Supreme

Court” provide otherwise. 98 After a party properly objects to the admission of evidence as

hearsay, the proponent of evidence bears the burden to show that statement is not offered as

hearsay or falls within an exception to the hearsay rule. 99

                                                 IV. Analysis

      Defendants move the Court to exclude the introduction of fourteen various categories of

evidence.100 Plaintiff does not oppose Defendants’ motion to the extent it seeks to exclude the

following categories of evidence: (1) any argument about or any reference to the relative financial

positions of Defendants and Plaintiff; (4) Plaintiff’s future damages unless reduced to present

value; (5) reference to punitive or exemplary damages; and (8) any mention Plaintiff is under

financial hardship. 101 Accordingly, the Court grants Defendants’ motion as to these categories of

evidence.

       Plaintiff opposes in whole or in part the exclusion of the other categories of evidence at



       97
          Fed. R. Evid. 801(c)(1)–(2). Federal Rule of Evidence 801(d) further provides that opposing party’s
       statements and certain prior statements by declarant-witnesses used to impeach or rebut the witness are not
       hearsay.
       98
            Fed. R. Evid. 802.
       99
         See Bourjaily v. United States, 483 U.S. 171, 175 (1987) (“The preponderance standard ensures that
       before admitting evidence, the court will have found it more likely than not that the technical issues and
       policy concerns addressed by the Federal Rules of Evidence have been afforded due consideration.”);
       Loomis v. Starkville Mississippi Pub. Sch. Dist., 150 F. Supp. 3d 730, 742–43 (N.D. Miss. 2015) (“Once a
       party has ‘properly objected to [evidence] as inadmissible hearsay,’ the burden shifts to the proponent of
       the evidence to show, ‘by a preponderance of the evidence, that the evidence [falls] within an exclusion or
       exception to the hearsay rule and was therefore admissible.’” (citations omitted)); see also Randle v. Tregre,
       147 F. Supp. 3d 581, 596 (E.D. La. 2015) (Africk, J.); Broad. Music, Inc. v. Tex Border Mgmt., Inc., No.
       10-2524, 2012 WL 4119111, at *4 (N.D. Tex. Sept. 18, 2012).
       100
             Rec. Doc. 108.
       101
             Rec. Doc. 109 at 2.

                                                       15
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 16 of 25




issue in Defendants’ omnibus motion in limine. Therefore, the Court addresses each category of

contested evidence in turn.

      2.          Lay Testimony Regarding Physical Condition of Plaintiff

      Defendants assert the Court should exclude any lay evidence or lay testimony regarding the

physical condition or work capacity of Plaintiff. 102 In opposition, Plaintiff argues that a lay

witness may present lay testimony to corroborate medical evidence. 103 In reply, Defendants

contend that Plaintiff must establish opinion testimony as a predicate of any lay comment on any

medical evidence. 104

       Testimony regarding the cause of any medical condition is within the purview of a medical

expert.105 However, a lay witness may present “[l]ay testimony . . . to complement and corroborate

medical evidence.”      106   Accordingly, Defendants’ request to exclude lay witnesses from testifying

concerning Plaintiff’s medical condition is overly broad and must be denied.

      3.          Payment of Property Damage

      Defendants contend the Court should exclude any evidence or testimony related to

Defendants’ payment of property damage concerning the Toyota Tundra driven by Plaintiff at the

time of the accident. 107 Plaintiff argues that the evidence is admissible to contradict Defendants’




       102
             Rec. Doc. 108-1 at 4.
       103
             Rec. Doc. 109 at 4.
       104
             Rec. Doc. 118 at 4.
       105
          Rea v. Wisconsin Coach Lines, Inc., No. 12-1252, 2014 WL 4981803, at *2 (E.D. La. Oct. 3, 2014)
       (Duval, J.) (“[T]estimony as to causation or as to future medical treatment has been considered the province
       of expert testimony.”).
       106
             Barocco v. Ennis Inc., 100 F. App’x 965, 968 (5th Cir. 2004).
       107
             Rec. Doc. 108-1 at 5.

                                                        16
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 17 of 25




assertion that Plaintiff intentionally caused the accident. 108

        Federal Rule of Evidence 408 governs the admissibility of settlement agreements. 109 Rule

408 prohibits evidence of compromise negotiations, as well as conduct or statements made during

compromise negotiations, from being admitted “either to prove or disprove the validity or amount

of a disputed claim or to impeach by a prior inconsistent statement or contradiction.” 110 However,

such evidence is admissible to show the bias or prejudice of a witness. 111 Although the contents

or amount of a settlement is typically inadmissible, the existence of a settlement may be

admissible to reduce a jury’s confusion about absent defendants. 112 “Whether to permit the

evidence for another purpose is within the discretion of the trial court.” 113

        Pursuant to Federal Rule of Evidence 408, Plaintiff cannot present evidence of a

settlement to prove the validity of his claim. Similarly, Plaintiff cannot present evidence of a

settlement to disprove the defense’s theory that Plaintiff fraudulently caused the accident.

Admitting the evidence for that purpose would violate Rule 408, because evidence of a settlement

cannot be admitted to either prove or disprove the validity of a disputed claim. Evidence of any

settlement will be excluded for that purpose. Plaintiff has not presented an admissible basis upon

which he would seek to admit this evidence at trial. To the extent Plaintiff seeks to introduce

evidence of the settlement for another purpose, he may raise the issue again at trial, if necessary.




        108
              Rec. Doc. 109 at 6.
        109
              Fed. R. Evid. 408.
        110
              Fed. R. Evid. 408(a)(1).
        111
              Fed. R. Evid. 408(b).
        112
              Latiolais v. Cravins, 574 F. App’x 429, 435 (5th Cir. 2014).
        113
              Branch v. Fid. & Cas. Co. of New York, 783 F.2d 1289, 1294 (5th Cir. 1986).

                                                          17
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 18 of 25




      6.            Unrelated Claims or Lawsuits

      Defendants contend the Court should exclude evidence of any unrelated claims or lawsuits

involving Defendants. 114 In response, Plaintiff concedes that such evidence is generally

inadmissible.115 However, if the accidents involve similar incidents involving the driver, Plaintiff

asserts that the evidence may be admissible. 116 In reply, Defendants assert that Plaintiff presents

no evidence of any substantially similar claims or accidents. 117

      The Court is not inclined to admit evidence of prior unrelated claims or lawsuits. Yet neither

Plaintiff nor Defendants address this evidentiary issue with specificity. Because neither party

enumerates any specific prior claim, the Court cannot determine whether any prior claim (1) is

relevant under Federal Rule of Evidence 401 and (2) passes the balancing test under Federal Rule

of Evidence 403. Therefore, the Court denies Defendants’ abstract request, but will allow

Defendants to raise this issue again at trial, if necessary.

      7.            Settlement Negotiations

      Defendants argue the Court should exclude any mention, direct or indirect, of the fact of

settlement negotiations and/or their content. 118 Plaintiff argues that the evidence is admissible to

contradict Defendants’ assertion that Plaintiff intentionally caused the accident. 119

        Federal Rule of Evidence 408 governs the admissibility of settlement agreements. 120 Rule


        114
              Rec. Doc. 108-1 at 6.
        115
              Rec. Doc. 109 at 2.
        116
              Id.
        117
              Rec. Doc. 118 at 1.
        118
              Rec. Doc. 108-1 at 7.
        119
              Rec. Doc. 109 at 6.
        120
              Fed. R. Evid. 408.

                                                   18
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 19 of 25




408 prohibits evidence of compromise negotiations, as well as conduct or statements made during

compromise negotiations, from being admitted “either to prove or disprove the validity or amount

of a disputed claim or to impeach by a prior inconsistent statement or contradiction.” 121 However,

such evidence is admissible to show the bias or prejudice of a witness. 122 Although the contents

or amount of a settlement is typically inadmissible, the existence of a settlement may be

admissible to reduce a jury’s confusion about absent defendants. 123 “Whether to permit the

evidence for another purpose is within the discretion of the trial court.” 124

      Pursuant to Federal Rule of Evidence 408, Plaintiff cannot present evidence of a settlement

to prove the validity of his claim. Similarly, Plaintiff cannot present evidence of a settlement to

disprove the defense’s theory that Plaintiff fraudulently caused the accident. Admitting the

evidence for that purpose would violate Rule 408, because evidence of a settlement cannot be

admitted to either prove or disprove the validity of a disputed claim. Evidence of any settlement

will be excluded for that purpose. Plaintiff has not presented an admissible basis upon which he

would seek to introduce this evidence at trial. To the extent Plaintiff seeks to introduce evidence

of the settlement for another purpose, he may raise the issue again at trial, if necessary.

      9.           Lay Testimony Regarding Information Provided to Plaintiff by a Doctor

      Defendants contend the Court should exclude any testimony regarding what Plaintiff has

been told by any doctor or other medical witness about his physical and medical condition except




       121
             Fed. R. Evid. 408(a)(1).
       122
             Fed. R. Evid. 408(b).
       123
             Latiolais, 574 F. App’x at 435.
       124
             Branch, 783 F.2d at 1294.

                                                 19
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 20 of 25




for such statements coming from the doctors themselves.125 Plaintiff asserts that a lay witness

may offer testimony that is rationally based on his or her perception, helpful to determining a fact

in issue, and not based on specialized knowledge. 126 Plaintiff asserts that a lay witness may

present lay testimony to corroborate medical evidence. 127

      Testimony regarding the cause of any medical condition is within the purview of a medical

expert.128 However, a lay witness may present “[l]ay testimony . . . to complement and corroborate

medical evidence.”       129   Accordingly, Defendants’ request to exclude lay witnesses from testifying

regarding what Plaintiff has been told by any doctor or other medical witness about his physical

and medical condition is overly broad and must be denied.

      10.          Conscience of the Community or Golden Rule Arguments

      Defendants move the Court to exclude any improper argument that the jury is the

conscience of the community or similar “Golden Rule” arguments. 130 To the extent Defendants

seek to exclude any “Golden Rule” arguments, Plaintiff asserts that such arguments are

permissible on the ultimate question of liability. 131

      “Golden Rule” arguments are arguments which ask the jurors to stand in the shoes of a

party.132 “A plea to the jury members to ‘put themselves in the shoes of the plaintiff and do unto


        125
              Rec. Doc. 108-1 at 7.
        126
              Rec. Doc. 109 at 3–4.
        127
              Rec. Doc. 109 at 4.
        128
              Rea, No. 12-1252, 2014 WL 4981803, at *2.
        129
              Barocco, 100 F. App’x at 968.
        130
              Rec. Doc. 108-1 at 8.
        131
              Rec. Doc. 109 at 7.
        132
              Brown v. Parker Drilling Offshore Corp., 410 F.3d 166, 180 (5th Cir. 2005).

                                                         20
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 21 of 25




him as they would have done unto them under similar circumstances . . . [is] improper because it

encourages the jury to depart from neutrality and to decide the case on the basis of personal

interest and bias rather than the evidence.’” 133 However, the Fifth Circuit has also held that “[t]he

use of the Golden Rule argument is improper only in relation to damages. It is not improper when

urged on the issue of ultimate liability.” 134 In Stokes v. Delcambre, the plaintiff was assaulted

while being held in Vermilion Parish jail, and the court found that it was permissible for counsel,

in his closing argument, to ask the jury to put themselves in the plaintiff’s place to determine

whether his fears and resultant failure to request help were reasonable, because “[t]his

determination went to the ultimate question of liability, not the amount of damage.” 135 “Thus, the

permissibility of Golden Rule arguments turns on whether they are directed to the reasonableness

of a parties’ actions (i.e. liability), rather than how a juror would wish to personally be

compensated under similar circumstances.”136

      In response to the motion in limine, Plaintiff does not provide any detail on the Golden Rule

argument he intends to present at trial. Accordingly, the Court cannot rule on the admissibility of

any such argument at this time. Therefore, Defendants’ request is denied because it is overly

broad, but it may be reasserted again at trial if necessary.

      11.          Health Problems or Medical Conditions Plaintiff May Incur in the Future

      Defendants argue the Court should exclude evidence regarding health problems or medical




       133
             Id. (quoting Ivy v. Sec. Barge Lines, Inc., 585 F.2d 732, 741 (5th Cir. 1978)).
       134
          Stokes v. Delcambre, 710 F.2d 1120, 1128 (5th Cir. 1983) (citing Burrage v. Harrell, 537 F.2d 837 (5th
       Cir. 1976)).
       135
             Id.
       136
             Rivera v. Robinson, No. CV 18-14005, 2020 WL 2838578, at *1 (E.D. La. June 1, 2020).

                                                          21
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 22 of 25




conditions Plaintiff may incur in the future. 137 In response, Plaintiff asserts that a lay witness may

present lay testimony to corroborate medical evidence. 138 In reply, Defendants assert that Plaintiff

should not be allowed to present evidence of medical conditions he believes he may incur in the

future without first presenting medical testimony to show what conditions he may develop, to a

reasonable degree of medical certainty.139

      As discussed above, testimony regarding the cause of any medical condition is within the

purview of a medical expert. 140 However, a lay witness may present “[l]ay testimony . . . to

complement and corroborate medical evidence.”             141   Accordingly, Defendants’ request to exclude

lay witnesses from testifying regarding potential future medical conditions is overly broad and

must be denied.

      12.          Prior Motions or Rulings Regarding Exclusion of Evidence or Testimony

      Defendants assert the Court should exclude reference to prior motions or rulings regarding

exclusions of evidence or testimony. 142 In response, Plaintiff asserts this request is too vague and

should be left open to be decided at trial. 143

      The purpose of a motion in limine is for the Court to rule on certain evidentiary issues

before trial. The parties should not mention evidence in the presence of the jury that has been

excluded by this Court. If an evidentiary issue arises at trial, it will be addressed outside the


        137
              Rec. Doc. 108-1 at 8.
        138
              Rec. Doc. 109 at 9.
        139
              Rec. Doc. 118 at 8.
        140
              Rea, No. 12-1252, 2014 WL 4981803, at *2.
        141
              Barocco, 100 F. App’x at 968.
        142
              Rec. Doc. 108-1 at 9.
        143
              Rec. Doc. 109 at 2.

                                                      22
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 23 of 25




presence of the jury. Accordingly, the Court excludes reference to prior motions or rulings

regarding the exclusion of evidence or testimony.

      13.         Reference to Absent or Probable Witnesses

      Defendants contend the Court should exclude reference to absent or probable witnesses. 144

Plaintiff contends this evidence may be admitted if Defendants are aware of a witness possessing

relevant information but choose not to present the testimony of that witness. 145 In reply,

Defendants assert that the Court should prevent both parties from attempting to invoke the

uncalled witness rule or from referencing any evidence or testimony not offered in court. 146

       As a general matter, the parties should not reference any potential evidence or testimony

that is not offered in Court. To the extent this request is too vague to allow Plaintiff to file an

appropriate response, Defendants’ request is denied. Defendants may raise this issue at trial, if

necessary.

      14.         Testimony from Passengers Pertaining to Injuries Sustained

      Defendants move the Court to exclude opinions or arguments by the passengers in

Plaintiff’s vehicle pertaining to injuries sustained following the accident. 147 Plaintiff argues that

the passengers in Plaintiff’s vehicle may testify to injuries sustained following the accident. 148 In

reply, Defendants argue that Plaintiff has not named a medical doctor to provide testimony




       144
             Rec. Doc. 108-1 at 9.
       145
             Rec. Doc. 109 at 2–3.
       146
             Rec. Doc. 118 at 3–4.
       147
             Rec. Doc. 108-1 at 10.
       148
             Rec. Doc. 109 at 10.

                                                 23
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 24 of 25




regarding the medical conditions of the passengers. 149 Furthermore, Defendants contend that

allowing the passengers to testify about their alleged damages will inevitably imply they settled

their claims.150

      As discussed above, testimony regarding the cause of any medical condition is within the

purview of a medical expert. 151 However, a lay witness may present “[l]ay testimony . . . to

complement and corroborate medical evidence.” 152 At this time, it is unclear what testimony the

passengers in the car intend to present regarding their injuries. The passengers can present lay

testimony that is within their personal knowledge. However, the passengers cannot provide

medical causation testimony. Accordingly, Defendants’ request to exclude lay witnesses from

testifying regarding potential future medical conditions is overly broad and must be denied.

                                               V. Conclusion

      Considering the foregoing reasons, the Court grants Defendants’ omnibus motion in limine

in part and denies it in part. Accordingly,




        149
              Rec. Doc. 118 at 9.
        150
              Id.
        151
              Rea, No. 12-1252, 2014 WL 4981803, at *2.
        152
              Barocco., 100 F. App’x at 968.

                                                      24
     Case 2:18-cv-11632-NJB-KWR Document 136 Filed 07/17/20 Page 25 of 25




      IT IS HEREBY ORDERED that Defendants’ “Omnibus Motion to in Limine”153 is

GRANTED IN PART to the extent it seeks to exclude the following categories of evidence: (1)

any argument about or any reference to the relative financial positions of Defendants and Plaintiff;

(3) any evidence or testimony related to Defendants’ payment of property damage concerning the

Toyota Tundra driven by Plaintiff at the time of the accident (4) Plaintiff’s future damages unless

reduced to present value; (5) reference to punitive or exemplary damages; (7) any mention, direct

or indirect, of the fact of settlement negotiations and/or their content; (8) any mention Plaintiff is

under financial hardship; and (12) reference to prior motions or rulings regarding exclusions of

evidence or testimony.154 The motion is DENIED in all other respects.
                                                 16th 16th




       NEW ORLEANS, LOUISIANA, this _____ day of July, 2020.



                                                             _________________________________
                                                             NANNETTE JOLIVETTE BROWN
                                                             CHIEF JUDGE
                                                             UNITED STATES DISTRICT COURT




       153
             Rec. Doc. 107.
       154
             Rec. Doc. 109 at 2.

                                                 25
